DETAILED ACTION
This office action is in response to the Applicant’s communication filed 02/03/2022. Claims 1-12 and 14 are cancelled. Claims 13, 16 - 18 are amended. Claims 13, 15-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Applicant’s Arguments
Applicant’s remarks, see pages 5-8, filed 02/03/2022, with respect to section titled “Claim Rejection under AIA  35 U.S.C. § 102(a)(1)” are considered moot. New prior art R1-Intel is used in examination of current claims 13, 15-18.
Applicant’s remarks, see pages 8-9, filed 02/03/2022, with respect to section titled “Claim Rejection under AIA  35 U.S.C. § 103” are considered moot. New prior art R1-Intel is used in examination of current claims 13, 15-18.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 13, 16-18 are rejected under 35 U.S.C 103 as being unpatentable over Gao et al. (US 2020/0205142), hereinafter “Gao”, in view of R1-1710544 (Intel “NR PDCCH: Search Spaces and monitoring behavior”) 3GPP TSG RAN WG1 NR Adhoc #2 Qingdao, P.R. China, June 20-23, 2017), hereinafter “R1-Intel”.

Regarding claim 13, Gao teaches:
A terminal (Fig. 1: terminal 120) comprising: 
a receiver (Fig. 14, [0088]: terminal 1400, detecting module/receiver 1410) that receives information indicating monitoring (DCI 210 transmitted to terminal device, via PDCCH [0037-0041], See Fig, 2, 210) of a control resource set (CORESET) per(Fig. 9A, 9B [0070]: CORESET in symbols #n and #n+1 (a plurality of symbols) are monitored (decoded) by the UE. The first CORESET in OFDM symbol #n is used by network device 110-1 for transmitting control information. Second CORESET in OFDM symbol #n+1 used by network device 110-2 similarly. CORESET 910 and 920 are separated from each other in time domain (Fig. 9b). Fig. 7, 9A [0006-0007]: the first and second configurations for a terminal device (transmitted from a first and second network devices) are determined based on the first and second CORESETs, and the first configuration is different from the second configuration.); and 
a processor that controls (Fig. 15, [0091]: processor 1510), based on the information, monitoring of physical downlink control channel (PDCCH) candidates in the CORESET (Fig. 9B [0070]: First set of REGs 911 (resource element groups [0003]) in CORESET 910 are allocated for the network device 110-1 for PDCCH transmission. Second set of REGs 921 in CORESET 920 are allocated for 110-2 for PDCCH transmission. UE monitors/decodes first then second CORESET.) 
Gao does not teach the slot-based CORESETs for monitoring PDCCH candidates:
…per one of a slot…
However, R1-Intel, in the same field of UE configuration with slot-based and symbol-based CORESETs, discloses:
per one of a slot (Sect 4.1, lines 6-8: R1-Intel discloses the case for monitoring (also referred to as “blind decoding”) PDCCH candidates in the CORESETs, where the UE can be configured with a slot level CORESET, along with a symbol level CORESET (See Fig. 21), which may depend on UE capability or service type. Slot level, or slot-based, CORESET refers to one CORESET per time slot (could occupy several symbols). Symbol level, or symbol-based, CORESET uses a plurality of symbols within a single time slot, and may be uniformly distributed (Sec. 4.1, Proposal 4).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of R1-Intel into the method of Gao in order to adapt the same principles for using symbol-based CORESET for monitoring PDCCH candidates as for slot-based CORESET in the case where the UE has capabilities to provide support for more than one type of application e.g. eMBB and URLLC transmissions. (R1-Intel Sect 4.1 line 8).
Examiner’s Note: “Monitoring” by the UE is interpreted to mean, but not limited to, decoding each DL control channel in the slot, also referred to as “blind decoding” of the PDCCH candidates. This is in harmony with the Specification [0019].


Regarding claim 16, Gao teaches:
A radio communication method for a terminal (Fig. 1: terminal 120), the method comprising: 
receiving information (Fig. 14, [0088]: terminal 1400, detecting module/receiver 1410) indicating monitoring (DCI 210 transmitted to terminal device, via PDCCH [0037- 0041], See Fig, 2) of a control resource set (CORESET) per Fig. 9A, 9B [0070]: CORESET in symbols #n and #n+1 (a plurality of symbols) are monitored by the UE. First CORESET in OFDM symbol #n is used by network device 110-1 for transmitting control information. Second CORESET in OFDM symbol #n+1 used by network device 110-2 similarly. CORESET 910 and 920 are separated from each other in time domain (Fig. 9b). Fig. 7, 9A [0006-0007]: the first and second configurations for a terminal device (transmitted from a first and second network devices) are determined based on the first and second CORESETs, and the first configuration is different from the second configuration.); and 
controlling (Fig. 15, [0091]: processor 1510), based on the information, monitoring of physical downlink control (PDCCH) candidates in the CORESET (Fig. 9B [0070]: First set of REGs 911 (resource element groups [0003]) in CORESET 910 are allocated for the network device 110-1 for PDCCH transmission. Second set of REGs 921 in CORESET 920 are allocated for 110-2 for PDCCH transmission. UE monitors/decodes first then second CORESET).  
Gao does not teach the slot-based CORESETs for monitoring PDCCH candidates:
…per one of a slot…
However, R1-Intel, in the same field of UE configuration with slot-based and symbol-based CORESETs, discloses:
per one of a slot (Sect 4.1, lines 6-8: R1-Intel discloses the case for monitoring (also referred to as “blind decoding”) PDCCH candidates in the CORESETs, where the UE can be configured with a slot level CORESET, along with a symbol level CORESET (See Fig. 21), which may depend on UE capability or service type. Slot level, or slot-based, CORESET refers to one CORESET per time slot (could occupy several symbols). Symbol level, or symbol-based, CORESET uses a plurality of symbols within a single time slot, and may be uniformly distributed (Sec. 4.1, Proposal 4).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of R1-Intel into the method of Gao in order to adapt the same principles for using symbol-based CORESET for monitoring PDCCH candidates as for slot-based CORESET in the case where the UE has multiple capabilities to provide support for more than one type of application e.g. eMBB and URLLC transmissions. (R1-Intel Sect 4.1 line 8).


Regarding claim 17, Gao teaches:
A base station (Fig. 1: base stations 110-1,110-2) comprising: 
a transmitter (Fig. 13, [0087]: transmitting module 1320) that transmits information indicating monitoring (DCI 210 transmitted to terminal device, via PDCCH [0037- 0041], See Fig, 2) of a control resource set (CORESET) per (Gao, Fig. 9A, 9B, [0070]: CORESET in symbols #n and #n+1 (a plurality of symbols) are monitored by the UE. First CORESET in OFDM symbol #n is used by network device 110-1 for transmitting control information. Second CORESET in OFDM symbol #n+1used by network device 110-2 similarly. CORESET 910 and 920 are separated from each other in time domain (Fig. 9b). Fig. 7, 9A [0006-0007]: the first and second configurations for a terminal device (transmitted from a first and second network devices) are determined based on the first and second CORESETs, and the first configuration is different from the second configuration.); and 
a control section (Fig. 15, [0091]: processor 1510) that controls a transmission of a physical downlink control channel (PDCCH) in the CORESET (Gao, Fig. 9B [0070]: First set of REGs 911 (resource element groups [0003]) in CORESET 910 are allocated for the network device 110-1 for PDCCH transmission. Second set of REGs 921 in CORESET 920 are allocated for 110-2 for PDCCH transmission. UE monitors/decodes first then second CORESET).  
Gao does not teach the slot-based CORESETs for monitoring PDCCH candidates:
…per one of a slot…
However, R1-Intel, in the same field of UE configuration with slot-based and symbol-based CORESETs, discloses:
per one of a slot (Sect 4.1, lines 6-8: R1-Intel discloses the case for monitoring (also referred to as “blind decoding”) PDCCH candidates in the CORESETs, where the UE can be configured with a slot level CORESET, along with a symbol level CORESET (See Fig. 21), which may depend on UE capability or service type. Slot level, or slot-based, CORESET refers to one CORESET per time slot (could occupy several symbols). Symbol level, or symbol-based, CORESET uses a plurality of symbols within a single time slot, and may be uniformly distributed (Sec. 4.1, Proposal 4).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of R1-Intel into the method of Gao in order to adapt the same principles for using symbol-based CORESET for monitoring PDCCH candidates as for slot-based CORESET in the case where the UE has capabilities to provide support for more than one type of application e.g. eMBB and URLLC transmissions. (R1-Intel Sect 4.1 line 8).

Regarding claim 18, Gao teaches:
A system comprising a base station and a terminal (Fig. 1: terminal 120), wherein 
the base comprises: 
a transmitter (Fig. 13, [0087]: transmitting module 1320) that transmits information indicating monitoring (DCI 210 transmitted to terminal device, via PDCCH [0037- 0041], See Fig, 2) of a control resource set (CORESET) per (Fig. 9A, 9B, [0070]: CORESET in symbols #n and #n+1 (a plurality of symbols) are monitored by the UE. First CORESET in OFDM symbol #n is used by network device 110-1 for transmitting control information. Second CORESET in OFDM symbol #n+1used by network device 110-2 similarly. CORESET 910 and 920 are separated from each other in time domain (Fig. 9b). Fig. 7, 9A [0006-0007]: the first and second configurations for a terminal device (transmitted from a first and second network devices) are determined based on the first and second CORESETs, and the first configuration is different from the second configuration.); and 
a processor (Fig. 15, [0091]: processor 1510) of the base station that controls a transmission of a physical downlink control channel (PDCCH) in the CORESET (Fig. 9B [0070]: First set of REGs 911 (resource element groups [0003]) in CORESET 910 are allocated for the network device 110-1 for PDCCH transmission. Second set of REGs 921 in CORESET 920 are allocated for 110-2 for PDCCH transmission.), and 
the terminal comprises: 
a receiver (Fig. 14, [0088]: terminal 1400, detecting module/receiver 1410) that receives the information; and 
a processor (Fig. 15, [0091]: processor 1510) of the terminal that controls, based on the information, monitoring of PDCCH candidates in the CORESET (Fig. 9B [0070]: First set of REGs 911 (resource element groups [0003]) in CORESET 910 are allocated for the network device 110-1 for PDCCH transmission. Second set of REGs 921 in CORESET 920 are allocated for 110-2 for PDCCH transmission. UE monitors/decodes first then second CORESET).

Gao does not teach the slot-based CORESETs for monitoring PDCCH candidates:
…per one of a slot…
However, R1-Intel, in the same field of UE configuration with slot-based and symbol-based CORESETs, discloses:
per one of a slot (Sect 4.1, lines 6-8: R1-Intel discloses the case for monitoring (also referred to as “blind decoding”) PDCCH candidates in the CORESETs, where the UE can be configured with a slot level CORESET, along with a symbol level CORESET (See Fig. 21), which may depend on UE capability or service type. Slot level, or slot-based, CORESET refers to one CORESET per time slot (could occupy several symbols). Symbol level, or symbol-based, CORESET uses a plurality of symbols within a single time slot, and may be uniformly distributed (Sec. 4.1, Proposal 4).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of R1-Intel into the method of Gao in order to adapt the same principles for using symbol-based CORESET for monitoring PDCCH candidates as for slot-based CORESET in the case where the UE has capabilities to provide support for more than one type of application e.g. eMBB and URLLC transmissions. (R1-Intel Sect 4.1 line 8).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C 103 as being unpatentable over Gao, in view of R1-Intel, in further view of R1-1709924 ( Huawei “Multiple NR-PDCCH for Multiple TRP transmission”) 3GPP TSG RAN WG1 NR Ad Hoc Meeting, Qingdao, China, 27-30 June 2017) hereinafter “R1-Huawei”.

Regarding claim 15, Gao does not teach:
wherein the processor controls notifying a network of information related to a maximum number of PDCCH candidates in a specific resource unit.  
However, R1-Huawei teaches:
wherein the processor controls notifying a network of information related to a maximum number of PDCCH candidates in a specific resource unit. (Section 3.1: A maximum number of NR-PDCCH can be supported taking into account UE complexity for blind decoding, and feasibility of demodulating the CORESET (accounting for the UEs SINR). Maximum number proposed is 2 or 3. Section 3.2: there is one-to-one mapping between a NR-PDCCH and a CORESET group, to balance simplifying demodulation complexity with the number of viable PDCCH candidates. In NR, a UE monitors/decodes the downlink control channel in CORESET(s) and communicates such information.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of R1-Huawei into the method of Gao in view of R1-Intel in order to support multiple NR-PDCCH reception in NR (up to 3) that can improve spectral efficiency of the NR-slot, controlling detection complexity and achieve feasible demodulation, optimizing the use of multiple CORESET(s) such as for multi-beam operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0220691 to Gao et al. discloses slot-based scheduling and symbol-based CORESETs for scheduling PDCCH transmissions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461